DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6, 7, 9, 10, 12-15, 17-20, 24-27, 29, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over  Gump (US 10,478,677) in view of Helmer et al (US 2008/0194362 A1) hereinafter (Helmer).
Claim 1, Gump discloses a sports training ball (sports ball 100; column 3, lines 56-65) comprising:
a shell (paragraphs 0002 and 0062; also see claim 1, twelve shell sections and a plurality of seams) defining an enclosure having an interior volume, the shell including a plurality of pads connected along a plurality of seams sewn with a thread having a finishing knot; and
a composite filler (filler material 109; paragraphs 0010 and 0064, lines 16-18) that includes a mixture of a first material and a second material (column 9, lines 8-23 and column 10, lines 3-44),
wherein the filler substantially occupies the interior volume (column 2, lines 10-12).
Gump discloses the claimed device with the exception of the pads having an embossed design thereon.  However, as disclosed by Helmer (paragraphs 0003, 0032) it is known in the art to apply indicia/imitation stitches on the outer surface of a ball by way of embossing.  It would have been obvious to one of ordinary skill in the art to have embossed a design on the outer surface of Gump ball given that Helmer teaches such is one way of applying indicia on the surface of a ball in order for the ball to substantially resemble or replicate game ball for a particular sport.
Claim 2, Gump shows the first material may be sand.  However, Gump also teaches that the first filler material which typically (though not always) is the least dense of the three filler materials. The first material is used to substantially occupy the spherical interior volume 408 of ball 400. The  second material which typically is the densest of the three filler materials is used to substantially fill the load pouch 410. The third material which has a density between that of the first material and the second material is used to substantially fill each of the cover pouches.  Gump further teaches that it should be understood by a skilled practitioner that such fillers may be a respective single material or a respective combination of materials, e.g., one, two, three or more materials, such as sand and plastic pellets as described above. A specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport.  Based on Gump’s teachings, it would have been obvious to one of ordinary skill in the art to vary the amount and material used for each of the first, second and third materials so that the first material would be formed from an elastic material, since the specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport (Column 9, lines 8-23 and column 10, lines 3-44).  
Claim 3, Gump shows the second material maybe a ground elastic material selected from the group consisting of a polyisoprene, latex, natural rubber, and synthetic rubber (claim 6).  However, Gump also teaches that the first filler material which typically (though not always) is the least dense of the three filler materials. The first material is used to substantially occupy the spherical interior volume 408 of ball 400. The  second material which typically is the densest of the three filler materials is used to substantially fill the load pouch 410. The third material which has a density between that of the first material and the second material is used to substantially fill each of the cover pouches.  Gump further teaches that it should be understood by a skilled practitioner that such fillers may be a respective single material or a respective combination of materials, e.g., one, two, three or more materials, such as sand and plastic pellets as described above. A specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport.  Based on Gump’s teachings, it would have been obvious to one of ordinary skill in the art to vary the amount and material used for each of the first, second and third materials so that the second material would be formed from grains of sand, since the specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport (Column 9, lines 8-23 and column 10, lines 3-44).  
Claim 4, Gump shows the filler comprises a third material (Column 9, lines 8-23 and column 10, lines 3-44).  
Claim 6, Gump shows the ball has a weight of about 3 ounces to about 12 ounces (column 5, lines 7-17, shows the weight for example for a lacrosse ball can be around 5-5.25 ounces +/- 5% which falls within the claimed range). Grump teaches the filler provides mechanical stability to the training ball while also providing sufficient mass so that the training ball will have the appropriate mass or weight for the sport for which it is being used.  
Claim 7, Gump teaches that  the interior volume is substantially occupied by a first filler (e.g., sand) having a first density. The second interior volume is substantially occupied by a second filler (e.g., rubber pellets) having a second density which is less than the first density, which means that Gump intends the sand to have a greater density than the other filler material i.e. be over 50% of the weight.  
Claim 9, Gump shows the shell includes 2-20 pads (column 4, lines 37-46; sections 102a-102h).
Claim 10, Gump shows the plurality of pads consists of twelve pads and each pad has a pentagonal shape (column 5, lines 24-37).
Claim 12, Gump shows the sports ball is a training ball for lacrosse, baseball, softball, field hockey, handball, team handball, rounders, cricket, polo, jai alai, golf, or hurling (column 3, lines 56-65).
Claim 13, Gump discloses a sports training ball (sports ball 100 may be a baseball; column 3, lines 56-65) comprising:
a shell (paragraphs 0002 and 0062; also see claim 1, twelve shell sections and a plurality of seams) defining an enclosure having an interior volume, the shell including a plurality of pads connected along a plurality of seams sewn with a thread having a finishing knot; and
a composite filler (filler material 109; paragraphs 0010 and 0064, lines 16-18) that includes a mixture of a first material and a second material (column 9, lines 8-23 and column 10, lines 3-44),
wherein the filler substantially occupies the interior volume (column 2, lines 10-12).
Gump shows the second material maybe a ground elastic material selected from the group consisting of a polyisoprene, latex, natural rubber, and synthetic rubber (claim 6).  However, Gump also teaches that the first filler material which typically (though not always) is the least dense of the three filler materials. The first material is used to substantially occupy the spherical interior volume 408 of ball 400. The  second material which typically is the densest of the three filler materials is used to substantially fill the load pouch 410. The third material which has a density between that of the first material and the second material is used to substantially fill each of the cover pouches.  Gump further teaches that it should be understood by a skilled practitioner that such fillers may be a respective single material or a respective combination of materials, e.g., one, two, three or more materials, such as sand and plastic pellets as described above. A specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport.  Based on Gump’s teachings, it would have been obvious to one of ordinary skill in the art to vary the amount and material used for each of the first, second and third materials so that the second material would be formed from grains of sand, since the specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport (Column 9, lines 8-23 and column 10, lines 3-44).  
Additionally, Gump discloses the claimed device with the exception of the pads having an embossed design thereon.  However, as disclosed by Helmer (paragraphs 0003, 0032) it is known in the art to apply indicia/imitation stitches on the outer surface of a ball by way of embossing.  It would have been obvious to one of ordinary skill in the art to have embossed a design on the outer surface of Gump ball given that Helmer teaches such is one way of applying indicia on the surface of a ball in order for the ball to substantially resemble or replicate game ball for a particular sport.
Claim 14, Gump shows the first material may be sand.  However, Gump also teaches that the first filler material which typically (though not always) is the least dense of the three filler materials. The first material is used to substantially occupy the spherical interior volume 408 of ball 400. The  second material which typically is the densest of the three filler materials is used to substantially fill the load pouch 410. The third material which has a density between that of the first material and the second material is used to substantially fill each of the cover pouches.  Gump further teaches that it should be understood by a skilled practitioner that such fillers may be a respective single material or a respective combination of materials, e.g., one, two, three or more materials, such as sand and plastic pellets as described above. A specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport.  Based on Gump’s teachings, it would have been obvious to one of ordinary skill in the art to vary the amount and material used for each of the first, second and third materials so that the first material would be formed from an elastic material, since the specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport (Column 9, lines 8-23 and column 10, lines 3-44).  
Claim 15, Gump shows the filler comprises a third material (Column 9, lines 8-23 and column 10, lines 3-44).  
Claim 17, Gump shows the ball has a weight of about 3 ounces to about 12 ounces (column 5, lines 7-17, shows the weight for example for a lacrosse ball can be around 5-5.25 ounces +/- 5% which falls within the claimed range).
Claim 18, Gump alone and as modified in view of Helmer shows the ball can be a replica of a traditional baseball.  The circumference of a typical baseball is about 9 to 9.25 inches which falls within the claimed range of about 8.7 inches to about 9.5 inches.
Claim 19, Gump as modified in view of Helmer further shows the embossed lacing provides a player with indication of proper ball placement (figures 1 and 2 of Helmer shows the lacing replicates the lacing on a typical baseball; paragraph 0032).
Claim 20, Gump teaches for example for a lacrosse ball the ball can include 90 grams of sand and 55 grams of rubber pellets.  Gump also teaches that the mixture of the sand and pellet may be varied to create the desired results.  In certain embodiments the ratio of the pellets to the sand is in the range of about .55 to .65.  Gump teaches that the material used determines the overall weight and aerodynamic properties of the ball.  By way of example, Gump teaches, changing the shape and mass of one or more of the surface pouches or the distribution of mass in the interior volume of the sphere alters the flight characteristics of the ball in comparison to the flight characteristics of a ball of similar overall weight and size.  Therefore, it would have been obvious to one of ordinary skill in the art to have altered the amount/weight of sand to meet the needs of the end user, such that the weight falls within the claimed range of about 65 g to about 75 g of sand.
Claim 24, Gump shows the plurality of pads consists of twelve pads and each pad has a pentagonal shape (column 5, lines 24-37).
Claim 25, Gump discloses a sports training ball (sports ball 100 may be a softball; column 3, lines 56-65) comprising:
a shell (paragraphs 0002 and 0062; also see claim 1, twelve shell sections and a plurality of seams) defining an enclosure having an interior volume, the shell including a plurality of pads connected along a plurality of seams sewn with a thread having a finishing knot; and
a composite filler (filler material 109; paragraphs 0010 and 0064, lines 16-18) that includes a mixture of a first material and a second material (column 9, lines 8-23 and column 10, lines 3-44),
wherein the filler substantially occupies the interior volume (column 2, lines 10-12).
Gump shows the second material maybe a ground elastic material selected from the group consisting of a polyisoprene, latex, natural rubber, and synthetic rubber (claim 6).  However, Gump also teaches that the first filler material which typically (though not always) is the least dense of the three filler materials. The first material is used to substantially occupy the spherical interior volume 408 of ball 400. The  second material which typically is the densest of the three filler materials is used to substantially fill the load pouch 410. The third material which has a density between that of the first material and the second material is used to substantially fill each of the cover pouches.  Gump further teaches that it should be understood by a skilled practitioner that such fillers may be a respective single material or a respective combination of materials, e.g., one, two, three or more materials, such as sand and plastic pellets as described above. A specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport.  Based on Gump’s teachings, it would have been obvious to one of ordinary skill in the art to vary the amount and material used for each of the first, second and third materials so that the second material would be formed from grains of sand, since the specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport (Column 9, lines 8-23 and column 10, lines 3-44).  
Additionally, Gump discloses the claimed device with the exception of the pads having an embossed design thereon.  However, as disclosed by Helmer (paragraphs 0003, 0032) it is known in the art to apply indicia/imitation stitches on the outer surface of a ball by way of embossing.  It would have been obvious to one of ordinary skill in the art to have embossed a design on the outer surface of Gump ball given that Helmer teaches such is one way of applying indicia on the surface of a ball in order for the ball to substantially resemble or replicate game ball for a particular sport.
Claim 26, Gump shows the first material may be sand.  However, Gump also teaches that the first filler material which typically (though not always) is the least dense of the three filler materials. The first material is used to substantially occupy the spherical interior volume 408 of ball 400. The  second material which typically is the densest of the three filler materials is used to substantially fill the load pouch 410. The third material which has a density between that of the first material and the second material is used to substantially fill each of the cover pouches.  Gump further teaches that it should be understood by a skilled practitioner that such fillers may be a respective single material or a respective combination of materials, e.g., one, two, three or more materials, such as sand and plastic pellets as described above. A specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport.  Based on Gump’s teachings, it would have been obvious to one of ordinary skill in the art to vary the amount and material used for each of the first, second and third materials so that the first material would be formed from an elastic material, since the specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport (Column 9, lines 8-23 and column 10, lines 3-44).  
Claim 27, Gump shows the filler comprises a third material (Column 9, lines 8-23 and column 10, lines 3-44).  
Claim 29, Gump alone and as modified in view of Helmer shows the ball can be a replica of a traditional softball.  Grump teaches the filler provides mechanical stability to the training ball while also providing sufficient mass so that the training ball will have the appropriate mass or weight for the sport for which it is being used. As will be understood by a skilled practitioner, the specific materials and quantity of materials used must be selected to suit the specific sport for which a training ball is being provided. The weight of a typical or regulation softball is about 6.7 to 7.3, this weight falls within the claimed weight range the about 160 grams (5.64 ounces) to about 200 grams (7.05 ounces).
Claim 31, Gump alone and as modified in view of Helmer shows the ball can be a replica of a traditional baseball.  The circumference of a typical baseball is about 11 to 12 inches  which falls within the claimed range of about 10 inches to about 12.5 inches.
Claim 33, Gump shows the plurality of pads consists of twelve pads and each pad has a pentagonal shape (column 5, lines 24-37).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 4 above, and further in view of  Vasel et al (6,393,992) hereinafter (Vasel).
Claim 5, Gump shows the first material may be sand.  However, Gump also teaches that the first filler material which typically (though not always) is the least dense of the three filler materials. The first material is used to substantially occupy the spherical interior volume 408 of ball 400. The  second material which typically is the densest of the three filler materials is used to substantially fill the load pouch 410. The third material which has a density between that of the first material and the second material is used to substantially fill each of the cover pouches.  Gump further teaches that it should be understood by a skilled practitioner that such fillers may be a respective single material or a respective combination of materials, e.g., one, two, three or more materials, such as sand and plastic pellets as described above. A specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport.  Based on Gump’s teachings, it would have been obvious to one of ordinary skill in the art to vary the amount and material used for each of the first, second and third materials so that the first material would be formed from an elastic material, since the specific composition of the filler is selected based on the requirements of weight, size, or impact-absorption for a specific application or sport (Column 9, lines 8-23 and column 10, lines 3-44).  Grump discloses having a third material which has a density between that of the first material and the second material is used to substantially fill each of the cover pouches.  Gump discloses the claimed device with the exception of the third material being of dry wood dust.  However, as disclosed by Vasel (column 22, lines 34-52) it is known in the art to use wood shavings or wood dust as a filler material.  It would have been obvious to one of ordinary skill in the art to have used such a filler for Gump’s third material, given that Vasel teaches such is a readily available material for use as a filler material.  The selection of a known material dependents on the cost, density, and toxicity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571) 272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
21 September 2022